Case 1:11-cr-00121-GBD Document 576 Filed 12/16/20 Page 1 of 1

 

 

 

 

 

 

 

“ USBC SDNY
UNITED STATES DISTRICT COURT SOCUMENT
4 ECTRONTOALL
SOUTHERN DISTRICT OF NEW YORK Fe GNICALILY FILED
wee eee ee ee ee eee ee ee eee ee ee ee eee x ae enmenepepaanee
UNITED STATES OF AMERICA, “Tl DEC 1.62070
-against- ORDER

DIMITRY ARONSHTEIN, 1] Crim. 121-2 (GBD)

Defendant.
we eee ee eee ee ee ee eee eee eee Xx

GEORGE B. DANIELS, United States District Judge:

The Bureau of Prisons is directed to schedule a CT Coronary Angiogram for the Defendant
within the next 30 days. Defendant’s motion for a reduction of his sentence to time served is
DENIED, without prejudice to renew such a motion upon receipt and review of the results of the
ordered angiogram.

Dated: New York, New York

December 16, 2020
SO ORDERED.

Pasay 5 D orate,

RGE B. DANIELS
CER States District Judge

 

See Dah: REIN RC, AEA AR PETES 00

 

 
